KIRSCH, Judge,
dissenting.
I fully agree with the majority's statement of the law applicable to this case. I also agree that the "operative question ... is what constitutes 'payments and transfers in the ordinary course'" Opinion, p. 1004. From its resolution of such question and its application of the law to the facts of this case, however, I respectfully dissent. SVB & T was put on notice of HCC's security interest in the debtor's inventory. Record at 132. It admits that it had knowledge that HCC was providing financing to the debtor. Record at 47. The payment here at issue was for a sum greatly in excess of any other made by the debtor to SVB & T. The extent of SVB & T's knowledge that the payment was in violation of HCC's security interest and its recklessness, if any, are material questions of fact which are not resolved by the designated evidence. For such reasons, I believe the entry of summary judgment was improper. I would reverse the grant of summary judgment and remand for trial.